Title: From Thomas Jefferson to Henry Dearborn, 26 August 1805
From: Jefferson, Thomas
To: Dearborn, Henry


                  
                     Dear Sir 
                     
                     Monticello Aug. 26. 05.
                  
                  Your favor of the 23. is recieved & I learn with pleasure that mrs Dearborne & yourself will ere long be with us. there are three routes by which you may come. 1. that by Fredericksburg, which is 20. miles the furthest, the worst road, & after you pass Fredericksburg as badly off for stages as any other & a miserable uninteresting country. of the other two to wit, by Stephensbg, & by the courthouses I would recommend to you to come one, & return the other, because you will see two tracts of country as different from one another as possible. the stages on both are as follows.
                  
                     
                        
                           from Georgetown ferry
                           from Georgetown ferry
                        
                        
                           to
                           + Wren’s
                           7.
                           miles
                           + to Wren’s
                           7.
                           miles
                        
                        
                           
                           + Fairfx C.H.
                           8.
                           
                           + Fairfax C.H.
                           8.
                           
                        
                        
                           
                           + Songster’s
                           5.
                           
                           + Centerville
                           8.
                           
                        
                        
                           
                           
                               Bull run
                           5.
                           
                           * Redhouse Per Wm. C.H.
                           14.
                           mrs Hereford’s
                        
                        
                           
                           – Brown’s tavern
                           5.
                           
                           * Fauquier C.H.
                           13.
                           
                        
                        
                           
                           
                               Slate run church
                           5
                           
                           * Culpeper C.H.
                           25.
                           
                        
                        
                           
                           + Elkrun church
                           15.
                           
                           + Orange C.H.
                           21.
                           
                        
                        
                           
                           
                               Norman’s ford
                           9.
                           
                           * Gordon’s
                           10
                           
                           
                        
                        
                           
                           + Herring’s
                           4.
                           a good stage tho’ plain.
                           
                               Monticello
                           20
                           
                           
                        
                        
                           
                           + Stevensburg
                           5.
                           Zimmerman’s
                           
                           126
                           
                           
                        
                        
                           
                           + Downey’s
                           11
                           
                           
                           
                           
                        
                        
                           
                           + Orange C.H.
                           9.
                           
                           
                           
                           
                        
                        
                           
                           * Gordon’s
                           10.
                           
                           
                           
                           
                        
                        
                           
                           
                               Monticello
                           20.
                           
                           
                           
                           
                        
                        
                           
                           
                           118
                           
                           
                           
                           
                           
                        
                     
                  
                  
                  those marked thus * are good houses, these + so, so. these – bad. I think you had better come by Stevensburg, because of it’s levelness: the road by the Courthouses is hillier & will suit better when the weather will have moderated on your return. my stages on the Stevensburg road are short, to wit Bran’s, mr Strode’s (a private house) near Herring’s, Gordon’s & Monticello. by the Court houses they are mrs Hereford’s, Culpeper C.H. Gordon’s & Monticello: Accept affectionate salutations.
                  
                     Th: Jefferson 
                     
                  
                  
                     P.S. if mr Strode knows you are at Herring’s he will certainly press you to his house. I always leave my horses at Herring’s which is excellent for them, & go & lodge with Strode, a fine farmer & wealthy.
                  
               